FILeD
                                     UNITED STATES DISTRICT COURT                                  FEB 1 4 2011
                                     FOR THE DISTRICT OF COLUMBIA
                                                                                             Clerk, U.S. District & Bankruptcy
                                                                                            Courts for the District of Columbia

         CHUKWUMA E. AZUBUKO,                  )
                                               )
                        Plaintiff,             )
                                               )
                   v.                          )
                                               )
                                                                       Civil Action No.          11      O~6H
         DEPUTY CLERK DELILAH CARMONA, et al., )
                                               )
                        Defendants.            )


                                           MEMORANDUM OPINION

                 This matter comes before the court on review of plaintiffs application to proceed in

         forma pauperis and his pro se civil complaint. The court will grant the application to proceed in

         forma pauperis and dismiss the complaint. l

                 Plaintiff brings this action against the Clerk and a Deputy Clerk of the United States

         Court of Appeals for the Second Circuit. According to plaintiff, these defendants continually

         deny him "his irreducible minimum constitutional rights," Compi. at 1, by refusing to accept

         papers he wishes to file in cases which already have been closed, see id. at 1-2. He demands

         damages totaling $26.3 million. Id. at 6.

                 In general, judges are immune from suit for money damages, see, e.g., Mireles v. Waco,

         502 U.S. 9 (1991), and "[c]ase law has recognized that the protection of judiciaI immunity is not


                          The Court notes that the United States District Court for the District of
         Massachusetts has enjoined plaintiff from filing further actions there because of his lengthy
         history of filing frivolous actions. See Memorandum and Order, Azubuko v. Empire Ins. Co., No.
         07-11958 (D. Mass. Nov. 1,2007) (dismissing action with prejudice and imposing sanctions).
         The Court also notes that plaintiff has attempted to circumvent that court's injunction orders by
         filing suits in other districts, including the District of Columbia, only to have them transferred to
         the District of Massachusetts. See Memorandum and Order for Dismissal, Azubuko v. Boston
         Police Officer Renee Vargas, Misc. No. 10-10347 (D. Mass. Oct. 25,2010).

     /
/'
     P
confined only to judges but may extend to other officers of government whose duties are related

to the judicial process." Nwachukwu v. Rooney, 362 F. Supp. 2d 183, 192 (D.D.C. 2005)

(citations omitted). In this Circuit, absolute judicial immunity extends to clerks of the court.

Sindram v. Suda, 986 F.2d 1459, 1460-61 (D.C. Cir. 1993) (per curiam). "[I]mmunity applies to

all acts of auxiliary court personnel that are 'basic and integral part[ s] of the judicial function,'

unless those acts are done 'in the clear absence of all jurisdiction. ", Id. at 1461 (quoting Mullis

v. United States Bankruptcy Court for the Dist. of Nevada , 828 F.2d 1385,1390 (9th Cir. 1987)).

Decisions to accept or reject a litigant's filings are basic and integral to the court's function and

such decisions fall within the defendants' jurisdiction. The Court will dismiss the complaint in

its entirety because judicial immunity protects the defendants from suit. See Hurt v. Clerks,

Superior Court of District of Columbia, No. 06-5308, 2006 WL 3835759, at * 1 (D.C. Cir. Dec.

22, 2006) (per curiam) (affirming the dismissal of an action against judicial clerks to whom

absolute judicial immunity is extended); McAllister v. District of Columbia, 653 A.2d 849, 851

(D.C. 1995) (holding that "court clerks, like judges, should be immune from damage suits for

performing tasks that are integrally related to the judicial process.").

        An Order consistent with this Memorandum Opinion is issued separately.




                                                        United States Distnct Judge